The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of Claims
-	Applicant’s Amendment filed September 23, 2021 is acknowledged.
-	No claim(s) is/are amended
-	Claim(s) 17-20 is/are withdrawn as non-elected
-	Claim(s) 1-20 is/are pending in the application.
After Examiner amendment
-	Claim(s) 17-20 are canceled
-	Claim(s) 1-16 is/are pending in the application

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aaron Kamlay (#58813) on September 28, 2021.

The application has been amended as follows: 

Claims 17-20 are canceled.

Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1: 
The claimed invention recites “A device comprising: an organic light emitting diode (OLED) device comprising a plurality of pixels, at least one pixel of the plurality of pixels comprising a first sub-pixel of a first color and a second sub- pixel of a second color different than the first color; and a display controller operable to selectively operate the OLED device in a first mode and a second mode; wherein, in the first mode, for a given display image, the display controller operates the first sub-pixel at a first brightness L1, and the display controller operates the second sub-pixel at a second brightness M1, and in the second mode, for the given display image, the display controller operates the first sub-pixel at a third brightness L2 that is lower than the first brightness L1 and the display controller operates the second sub-pixel at a fourth brightness M2 that is lower than the first brightness M1 wherein the ratio AL = L2/L1 is less than the ratio M2/M1 and is based upon an overall brightness of the device.”.

The prior arts cited fails to fairly teach or suggest the combined features of the invention including a display controller operable to selectively operate the OLED device in a first mode and a second mode; wherein, in the first mode, for a given display image, the display controller operates the first sub-pixel at a first brightness L1, and the display controller operates the second sub-pixel at a second brightness M1, and in the second mode, for the given display image, the display controller operates the first sub-pixel at a third brightness L2 that is lower than the first brightness L1 and the display controller operates the second sub-pixel at a fourth brightness M2 that is lower than the first brightness M1 wherein the ratio AL = L2/L1 is less than the ratio M2/M1 and is based upon an overall brightness of the device.	

Applicant has argued these features in the Remarks dated September 23, 2021 on pages 6-9.  These features find support at least at paragraph 0044 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 1-16 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tomizawa et al, U.S. Patent Publication No. 2009/0135213 (display).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Dorothy Harris/Primary Examiner, Art Unit 2625